DETAILED ACTION
Acknowledgements
The amendment filed 10/28/2021 is acknowledged.
Claims 16-35 are pending.
Claims 16-35 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 16, 18-21, 23-24, 26-29 and 31-35 are amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 16 recites “in response to a login…, generating…a digital abstract of the identity information;” and “in response to the login being successful, executing, by the entity system, the transaction;” However, there is no login request being received nor login been authenticated successfully.  Therefore, these render the claim indefinite because it is unclear if a login request is received, and if login is successful.  Without receiving login request, the remaining steps will not be performed.  Similarly, if the login is not successful, the remaining steps will not be performed.
Claim 32 recites “A plurality of non-transitory computer-readable storage media configured with instructions executable by a plurality of processors to perform operations comprising:…”.  This renders claim indefinite because it is unclear which instructions is executed by which processor.  
Claims 17-23 and 33-35 are also rejected as each depends from claim 16 and 32 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 16-18, 21-26 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180308098A1 (“Ebrahimi”) in view of US Application Publication US20190303623A1 (“Reddy et al.”).

Regarding claims 16, 24 and 32, Ebrahimi teaches: 
in response to a login based on identity information of a user for requesting or authorizing execution of a transaction, generating, by an entity system, a digital abstract of the identity information; (Fig. 4A items 451 and 452; para 0080)
transmitting, by the entity system, the digital abstract of the identity information to a blockchain system; (Fig. 4A item 453; para 0080)
obtaining, by the entity system from the blockchain system, a first blockchain transaction identification corresponding to the storage of the digital abstract of the identity information in the blockchain; (Fig. 4A item 454; para 0080)
in response to the login being successful, executing, by the entity system, the transaction; (Fig. 4B item 465; para 0081)
generating, by the entity system, a digital abstract of operation information of the executed transaction, wherein the operation information includes the first blockchain transaction identification; (paras 0076, 0081)
transmitting, by the entity system, the digital abstract of the operation information to the blockchain system; (Fig. 4B item 466; para 0081)
obtaining, by the entity system from the blockchain system, a second blockchain transaction identification corresponding to the storage of the digital abstract of the operation information in the blockchain; (Fig. 4B items 467 and 468; para 0081)
obtaining, by an anchor system from an audit system, audit data for authentication against the operation information of the executed transaction; (Fig. 4C item 471; para 0082; claims 1, 12 and 18)
obtaining, by the anchor system from the audit system or the entity system, the second blockchain transaction identification; (Fig. 4C item 471; para 0082; claims 1, 12 and 18)
generating, by the anchor system, a digital abstract of the audit data; (Fig. 4C item 474; para 0082; claims 1, 12 and 18)
retrieving, by the anchor system, the digital abstract of the operation information from the blockchain according to the obtained second blockchain transaction identification; and (Fig. 4C item 477; para 0082; claims 1, 12 and 18)
determining, by the anchor system, authenticity of the audit data by verifying the generated digital abstract of the audit data against the retrieved digital abstract of the operation information. (Fig. 4C item 477; para 0082; claims 1, 12 and 18)
Ebrahimi does not teach:
performing, by a plurality of blockchain nodes of the blockchain system, a first consensus verification on the digital abstract of the identity information;
in response to the first consensus verification succeeding, storing, by the blockchain system, the digital abstract of the identity information in a blockchain of the blockchain system;
performing, by a plurality of blockchain nodes of the blockchain system, a second consensus verification on the digital abstract of the operation information without knowing plaintext of the operation information;
in response to the second consensus verification succeeding, storing, by the blockchain system, the digital abstract of the operation information in the blockchain;
However, Reddy et al. teaches:
performing, by a plurality of blockchain nodes of the blockchain system, a first consensus verification on the digital abstract of the identity information; (Fig. 14 items 214-222; para 0140)
in response to the first consensus verification succeeding, storing, by the blockchain system, the digital abstract of the identity information in a blockchain of the blockchain system; (Fig. 14 item 224; para 0140)
performing, by a plurality of blockchain nodes of the blockchain system, a second consensus verification on the digital abstract of the operation information without knowing plaintext of the operation information; (Fig. 17 items 298-304)
in response to the second consensus verification succeeding, storing, by the blockchain system, the digital abstract of the operation information in the blockchain; (Fig. 17 item 306)


Regarding claims 17, 25 and 33, Ebrahimi  in view of Reddy et al. discloses all the limitations as described above.  Ebrahimi further discloses:
in response to determining that the generated digital abstract of the audit data is consistent with the retrieved digital abstract of the operation information, determining that the audit data is authentic; and  (Figs. 2B-2, 4C item 478; paras 0048, 0050 and 0082; claims 1, 12 and 18)
in response to determining that the generated digital abstract of the audit data is inconsistent with the retrieved digital abstract of the operation information, determining that the audit data is unauthentic. (Figs. 2B-2, 4C item 478; paras 0048, 0050, 0082; claims 1, 12 and 18)

Regarding claims 18, 26 and 34, Ebrahimi in view of Reddy et al. discloses all the limitations as described above.  With respect to “the identity information comprises an identity and an authorization level of the user requesting or authorizing the execution of the transaction; and the audit data comprises one or more identities and one or more authorization levels of one or more users that have requested or authorized execution of one or more transactions.” It describes the identity information and the audit data.  However, the descriptions of the identity information and the audit data are not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 21 and 29, Ebrahimi in view of Reddy et al. discloses all the limitations as described above. Ebrahimi further discloses:
generating the digital abstract of operation information of the executed transaction comprises generating the digital abstract of operation information of the executed transaction according to a cryptographic process; (paras 0076, 0081)
transmitting the digital abstract of the operation information to the blockchain system comprises transmitting the digital abstract of the operation information and the cryptographic process to the blockchain system; (Fig. 4B item 466, para 0081)
obtaining the second blockchain transaction identification from the blockchain system comprise obtaining the second blockchain transaction identification and the cryptographic process from the blockchain system; and (Fig. 4B items 467 and 468, para 0081)
Reddy et al. discloses:
storing the digital abstract of the operation information in the blockchain comprises storing the digital abstract of the operation information and the cryptographic process in the blockchain; (Fig. 16 item; para 0173)

Regarding claims 22 and 30, Ebrahimi in view of Reddy et al. discloses all the limitations as described above.  Ebrahimi further discloses:
wherein the digital abstract of the operation information comprises a hash value of the operation information. (para 0030)

Regarding claims 23 and 31, Ebrahimi in view of Reddy et al. discloses all the limitations as described above. Ebrahimi further discloses:
the operation information further comprises transaction information of the transaction, the digital abstract of the identity information, and the identity information. (Fig. 4B item 465; para 0081)

Claims 19-20, 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180308098A1 (“Ebrahimi”) in view of US Application Publication US20190303623A1 (“Reddy et al.”) and in further view of US Application Publication US20040059941A1 (“Hardman et al.”).

Regarding claims 19, 27 and 35, Ebrahimi in view of Reddy et al. discloses all the limitations as described above.  Ebrahimi and Reddy et al. do not teach:
verifying whether the authorization level of the user is high enough for requesting or authorizing execution of the transaction.
However, Hardman et al. teaches:
verifying whether the authorization level of the user is high enough for requesting or authorizing execution of the transaction. (para 0055)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Ebrahimi and Reddy et al. by supporting authorization level in accordance with the teaching of Hardman et al.. This modification enhances authorization access control.

Regarding claims 20 and 28, Ebrahimi in view of Reddy et al. and in further view of Hardman et al. discloses all the limitations as described above.  Hardman et al. further discloses:
executing the transaction comprises invoking one or more URLs (uniform resource locators) based on one or more parameters and obtaining one or more results of invoking the one or more URLs; and (para 0039-0041).
the operation information further includes the one or more URLs, the one or more parameters, and the one or more results of invoking the one or more URLs. (paras 0039-0041).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                     /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685